434 F.2d 1316
UNITED STATES of America, Plaintiff-Appellee,v.Simon Alex HERNANDEZ, Appellant.
No. 23573.
United States Court of Appeals, Ninth Circuit.
December 21, 1970.
December 23, 1970.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Lawrence J. Lee (argued), Los Angeles, Cal., for appellant.
John W. Newman (argued), Asst. U. S. Atty., Robert L. Meyer, U.S. Atty., Theodore E. Orliss, Brian J. O'Neill, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We find the evidence sufficient on both counts.


3
On appeal, for the first time an objection is raised in behalf of Hernandez as to a search of his automobile after his arrest. This search did produce additional evidence. The objection, if it had merit, was waived below.


4
The renewed motion for bail is denied.


5
The motion to correct the probation report is denied. The appellant may now make a proper motion in the district court under Rule 35, Federal Rules of Criminal Procedure, and under such a motion the alleged inaccuracy of the probation report may be considered.